Name: Commission Regulation (EC) No 605/2008 of 20 June 2008 laying down detailed rules for implementing the provisions concerning the certificate of inspection for imports from third countries under Article 11 of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (Codified version) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: cooperation policy;  marketing;  trade;  tariff policy;  agricultural activity;  cultivation of agricultural land;  foodstuff
 Date Published: nan

 27.6.2008 EN Official Journal of the European Union L 166/3 COMMISSION REGULATION (EC) No 605/2008 of 20 June 2008 laying down detailed rules for implementing the provisions concerning the certificate of inspection for imports from third countries under Article 11 of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (Text with EEA relevance) (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular Article 11(7)(b) thereof, Whereas: (1) Commission Regulation (EC) No 1788/2001 of 7 September 2001 laying down detailed rules for implementing the provisions concerning the certificate of inspection for imports from third countries under Article 11 of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Regulation should be codified. (2) It is necessary to determine a procedure in order to coordinate at Community level certain controls on products imported from third countries which are intended to be marketed with indications referring to the organic production method. (3) This Regulation shall apply without prejudice to the inspection system in Articles 8 and 9 of Regulation (EEC) No 2092/91 and in Annex III, Sections B and C, thereto. (4) This Regulation shall apply without prejudice to the Community customs provisions and any other provisions governing importation of products referred to in Article 1 of Regulation (EEC) No 2092/91 for marketing in the Community. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation defines detailed rules with regard to the certificate of inspection required pursuant to Article 11(3)(d) and (6) of Regulation (EEC) No 2092/91 and with regard to the submission of such certificate for imports undertaken in accordance with the provisions of Article 11(6) of that Regulation. 2. This Regulation shall not apply to products which:  are not intended for release for free circulation in the Community in unaltered state or after processing,  are admitted free of import duties in accordance with Council Regulation (EEC) No 918/83 (4). However, this Regulation shall apply to products admitted free of import duties in accordance with Articles 39 and 43 of Regulation (EEC) No 918/83. Article 2 For the purposes of this Regulation: 1. certificate of inspection: means the certificate of inspection which is referred to in Article 11(3)(d) and (6) of Regulation (EEC) No 2092/91 and which covers a consignment; 2. consignment: means a quantity of products under one or more Combined Nomenclature Codes, covered by a single certificate of inspection, conveyed by the same means of transport and coming from the same third country; 3. verification of the consignment: means the verification by the relevant Member States' authorities of the certificate of inspection to satisfy Article 4(2), and, where these authorities consider appropriate, of the products in relation to the requirements of Regulation (EEC) No 2092/91; 4. release for free circulation in the Community: means the clearance given by the customs authorities to allow a consignment free movement within the Community; 5. relevant Member States authorities': means the customs authorities or other authorities, defined by the Member State. Article 3 Article 11(3)(d) and (6), regarding the requirements of issuing the certificate of inspection, and Article 11(3) of Regulation (EEC) No 2092/91 shall apply for release for free circulation in the Community of products referred to in Article 1 of Regulation (EEC) No 2092/91, whether those products are imported in order to be marketed pursuant to Article 11(3) or (6) of that Regulation. Article 4 1. The release for free circulation in the Community of a consignment of products referred to in Article 1 of Regulation (EEC) No 2092/91 shall be conditional on: (a) the submission of an original certificate of inspection to the relevant Member State's authority; and (b) the verification of the consignment by the relevant Member State's authority and the endorsement of the certificate of inspection in accordance with paragraph 11 of this Article. 2. The original certificate of inspection shall be established in accordance with paragraphs 3 to 10 and the model and the notes of Annex I. 3. The certificate of inspection shall be issued by: (a) the authority or body in the third country mentioned for the third country concerned in the Annex to Commission Regulation (EEC) No 94/92 (5); or (b) the authority or body which has been accepted for issuing the certificate of inspection under the procedure laid down in Article 11(6) of Regulation (EEC) No 2092/91. 4. The authority or body issuing the certificate of inspection shall: (a) only issue the certificate of inspection and endorse the declaration in box 15, after it has carried out a documentary check on the basis of all relevant inspection documents, including in particular the production plan for the products concerned, transport documents and commercial documents, and after the authority or body has either made a physical check of the consignment concerned before it is expedited from the third country of dispatch, or has received an explicit declaration of the exporter declaring that the consignment concerned has been produced and/or prepared in accordance with the provisions which are implemented by the authority or body concerned in respect of the import and marketing in the Community of products referred to in Article 1 of Regulation (EEC) No 2092/91 in accordance with Article 11(3) or (6) of that Regulation; (b) give a serial number to each issued certificate and keep a register of the delivered certificates. 5. The certificate of inspection shall be drawn up in one of the official languages of the Community and filled in, except for the stamps and signatures, either entirely in capital letters or entirely in typescript. The certificate of inspection shall preferably be in one of the official languages of the Member State of destination. Where necessary, the relevant Member State's authorities may request a translation of the certificate of inspection in one of its official languages. Uncertified alterations or erasures shall invalidate the certificate. 6. The certificate of inspection shall be made in one single original. The first consignee or, where relevant, the importer may make a copy for the purpose of informing the inspection authority or body in accordance with Section C, point 3, of Annex III to Regulation (EEC) No 2092/91. Any such copy shall carry the indication COPY or DUPLICATE printed or stamped thereon. 7. The certificate of inspection referred to in paragraph 3(b) shall, at the time it is submitted in accordance with paragraph 1, include in box 16 the declaration of the competent authority in the Member State which granted the authorisation according to the procedure in Article 11(6) of Regulation (EEC) No 2092/91. 8. The competent authority in the Member State which granted the authorisation may delegate the competence for the declaration in box 16 to the inspection authority or body inspecting the importer in accordance with Articles 8 and 9 of Regulation (EEC) No 2092/91, or to the authorities defined as the Member State's relevant authorities. 9. The declaration in box 16 is not required: (a) when the importer presents an original document, issued by the competent authority of the Member State which granted the authorisation in accordance with Article 11(6) of Regulation (EEC) No 2092/91, and demonstrating that the consignment is covered by that authorisation; or (b) when the Member State's authority, which granted the authorisation referred to in Article 11(6) of Regulation (EEC) No 2092/91, has given satisfactory evidence that the consignment is covered by that authorisation, directly to the authority in charge of the verification of the consignment. This procedure of direct information is optional for the Member State which granted the authorisation. 10. The document giving the evidence required for in subparagraphs 9(a) and (b), shall include: (a) the reference number of the import authorisation and the date of expiration of the authorisation; (b) the name and address of the importer; (c) the third country of origin; (d) the details of the issuing body or authority, and, where different, the details of the inspection body or authority in the third country; (e) the names of the products concerned. 11. At the verification of a consignment of products referred to in Article 1 of Regulation (EEC) No 2092/91, the original certificate of inspection shall be endorsed by the relevant Member State's authorities in box 17 and returned to the person who submitted the certificate. 12. The first consignee shall, at the reception of the consignment, complete box 18 of the original of the certificate of inspection, to certify that the reception of the consignment has been carried out in accordance with Section C, point 6, of Annex III to Regulation (EEC) No 2092/91. The first consignee shall then send the original of the certificate to the importer mentioned in box 11 of the certificate, for the purpose of the requirement laid down in the second and third sentences of Article 11(3)(d) and in the fifth sentence of the first subparagraph of Article 11(6) of Regulation (EEC) No 2092/91, unless the certificate has to further accompany the consignment for a preparation referred to in Article 5(1) of this Regulation. Article 5 1. Where a consignment coming from a third country is assigned to customs warehousing or inward processing in the form of a system of suspension as provided for in Council Regulation (EEC) No 2913/92 (6), and subject to one or more preparations as defined in Article 4(3) of Regulation (EEC) No 2092/91, the consignment shall be subject, before the first preparation is carried out, to the measures referred to in Article 4(1) of this Regulation. The preparation may include operations such as:  packaging or re-packaging, or  labelling concerning the presentation of the organic production method. After this preparation, the endorsed original of the certificate of inspection shall accompany the consignment, and shall be presented to the relevant Member State's authority, which shall verify the consignment for the purpose of its release for free circulation. After this procedure, the original of the certificate of inspection shall, where relevant, be returned to the importer of the consignment, mentioned in box 11 of the certificate to fulfil the requirement laid down in the second and third sentences of Article 11(3)(d) and in the fifth sentence of the first subparagraph of Article 11(6) of Regulation (EEC) No 2092/91. 2. Where, under a suspensive customs procedure pursuant to Regulation (EEC) No 2913/92, a consignment coming from a third country is intended to be submitted in a Member State, before its release for free circulation in the Community, to a splitting into different batches, the consignment shall be subject, before this splitting is carried out, to the measures referred to in Article 4(1) of this Regulation. For each of the batches which results from the splitting, an extract of the certificate of inspection shall be submitted to the relevant Member State's authority, in accordance with the model and the notes of Annex II to this Regulation. The extract of the certificate of inspection shall be endorsed by the relevant Member State's authorities in box 14. A copy of each endorsed extract of the certificate of inspection shall be kept together with the original certificate of inspection by the person identified as the original importer of the consignment and mentioned in box 11 of the certificate of inspection. Such copy shall carry the indication COPY or DUPLICATE printed or stamped thereon. After the splitting, the endorsed original of each extract of the certificate of inspection shall accompany the batch concerned, and shall be presented to the relevant Member State's authority, which shall verify the batch concerned for the purpose of its release for free circulation. The consignee of a batch shall, at the reception thereof complete the original of the extract of the certificate of inspection in box 15, in order to certify that the reception of the batch has been carried out in accordance with point 7a of the General Provisions in Annex III to Regulation (EEC) No 2092/91. The consignee of a batch shall keep the extract of the certificate of inspection at the disposal of the inspection body and/or inspection authority for not less than two years. 3. The preparation and splitting operations referred to in paragraphs 1 and 2 shall be carried out in accordance with the relevant provisions of Articles 8 and 9 of Regulation (EEC) No 2092/91, the General Provisions set out in Annex III to that Regulation and the Specific Provisions set out in Sections B and C of that Annex, and in particular points 3 and 6 of Section C. The operations shall be carried out in accordance with Article 5 of Regulation (EEC) No 2092/91. Article 6 Without prejudice to any measures or actions taken in accordance with Article 9(9) and/or 10a of Regulation (EEC) No 2092/91, the release for free circulation in the Community of products not complying with the requirements of that Regulation shall be conditional on the removal of references to the organic production method from the labelling, advertising and accompanying documents. Article 7 1. The relevant Member State's authorities and the authorities in the Member States responsible for the implementation of Regulation (EEC) No 2092/91, as well as the inspection authorities and inspection bodies, shall assist each other in applying this Regulation. 2. Member States shall inform each other and the Commission on the authorities they have defined in the context of Article 2(5), as well as on the delegations they have given for the implementation of Article 4(8) and on the procedures, if any, followed under Article 4(9)(b). This information shall be updated by Member States as and when changes occur. Article 8 Regulation (EC) No 1788/2001 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex IV. Article 9 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 404/2008 (OJ L 120, 7.5.2008, p. 8). (2) OJ L 243, 13.9.2001, p. 3. Regulation as last amended by Regulation (EC) No 746/2004 (OJ L 122, 26.4.2004, p. 10). (3) See Annex III. (4) OJ L 105, 23.4.1983, p. 1. (5) OJ L 11, 17.1.1992, p. 14. (6) OJ L 302, 19.10.1992, p. 1. ANNEX I Model of the certificate of inspection for import of products from organic production into the European Community The model of the certificate is determined with regard to:  the text,  the format, on one single sheet,  the layout and the dimensions of the boxes. ANNEX II Model of the extract of the certificate of inspection The model of the extract is determined with regard to:  the text,  the format,  the layout and the dimensions of the boxes. ANNEX III Repealed Regulation with list of its successive amendments Commission Regulation (EC) No 1788/2001 (OJ L 243, 13.9.2001, p. 3) Commission Regulation (EC) No 1113/2002 (OJ L 168, 27.6.2002, p. 31) Commission Regulation (EC) No 1918/2002 (OJ L 289, 26.10.2002, p. 15) Commission Regulation (EC) No 746/2004 (OJ L 122, 26.4.2004, p. 10) Only Article 3 ANNEX IV Correlation Table Regulation (EC) No 1788/2001 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4(1) to (9) Article 4(1) to (9) Article 4(10) introductory sentence Article 4(10) introductory sentence Article 4(10) first to fifth indents Article 4(10)(a) to (e) Article 4(11) and (12) Article 4(11) and (12) Article 5 Article 5 Article 6 Article 6 Article 7 first and second paragraphs Article 7(1) and (2) Article 7 third paragraph  Article 8   Article 8 Article 9 Article 9 Annex I Annex I Annex II Annex II  Annex III  Annex IV